UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE INCLUSIVE ACCESS COURSE                                    MASTER FILE NO.
 MATERIALS ANTITRUST LITIGATION                                 20 MDL NO. 2946 (DLC)


 This Document relates to:

 20cv6339



        DECLARATION OF SUZANNE L. TELSEY IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS RETAILER PLAINTIFFS’ CLAIMS AGAINST
         EDUCATIONAL PUBLISHERS ENFORCEMENT GROUP

I, Suzanne L. Telsey, hereby declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746:

       1.        I am an Associate General Counsel of McGraw Hill LLC (“McGraw Hill”). I

have worked with the Educational Publishers Enforcement Group (“EPEG”) publishers on piracy

matters on behalf of McGraw Hill for over 10 years.

       2.        EPEG is a group currently made up of five publishers: McGraw Hill LLC,

Pearson Education, Inc., Cengage Learning, Inc., Macmillan Learning, and Elsevier Inc.

       3.        The EPEG publishers work to combat piracy of their intellectual property,

including counterfeiting of books and related materials. EPEG’s sole focus is on efforts by the

publishers to protect their respective intellectual property.

       4.        The EPEG publishers have created a website, http://stopcounterfeitbooks.com/, to

aid their efforts to combat piracy. Through the website, the publishers seek to educate the public

and booksellers about piracy issues, including the problems associated with counterfeit textbooks
and related materials. The website also seeks to educate the public and booksellers on how to

identify, report, and surrender counterfeit textbooks to the relevant publishers.

       5.      In addition to the operation of the website, the publishers’ efforts to combat print

counterfeiting include the development of Anti-Counterfeit Best Practices, which are voluntary

guidelines for textbook distributors, designed to help textbook distributors avoid, identify and

surrender print counterfeit textbooks. They were developed based on input from numerous

textbook distributors received over many years. These guidelines have been widely adopted by

textbook distributors around the country.

       6.      As part of their anti-piracy efforts, the publishers regularly assert legal claims,

including by filing lawsuits, against individuals and entities that have been identified as

importing, reproducing, or distributing counterfeit textbooks or assisting and/or profiting from

the importation, reproduction or distribution of the publishers’ copyrighted works. The lawsuits

are filed in the names of the individual publishers whose copyrighted works have been infringed,

either jointly or individually, depending on the factual circumstances. Because there is no such

entity as EPEG and EPEG as a group owns no copyrights or trademarks, EPEG is never a party

to the lawsuits.

       7.      In order to communicate the importance of respecting copyrights, the publishers

will from time to time post a story on the EPEG website at

http://stopcounterfeitbooks.com/about/faq/ (“What Anti-Counterfeiting Lawsuits did the

Publishers file on August 17, 2017?”) and in the “News” section at

http://stopcounterfeitbooks.com/news/#11-25-2019. The hope is that by publishing stories there

about enforcement it will help deter other would-be infringers.

       8.      EPEG is not incorporated, nor has it been registered in any manner in any state.
